Citation Nr: 1439445	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-34 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, to include interstitial cystitis.

2.  Entitlement to service connection for a prostate disorder, to include as secondary to a bladder disorder.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a bladder disorder.


REPRESENTATION

Appellant represented by:	Timothy White, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to November 1971 and from March 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues currently on appeal were previously before the Board in May 2013.  At that time, the Board remanded the issues for further development.  The issues have now been returned to the Board for additional appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDING OF FACT

The weight of the competent and credible evidence fails to establish that the Veteran's current bladder disorder, prostate disorder and erectile dysfunction are a result of his active service.


CONCLUSION OF LAW

The criteria for service connection for a bladder disorder, prostate disorder and erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letters dated in December 2008 and June 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.  

The Veteran has also been afforded adequate assistance in response to his claim.  Service treatment records (STRs) and identified VA treatment records and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

VA examinations for the disabilities on appeal were provided in April 2014.  The examiner reviewed the claims file and obtained an accurate history from the Veteran.  Examination findings were reported, along with diagnoses and opinions.  The examiner provided a nexus opinion for each of the disabilities on appeal with supporting rationale.  Accordingly, the April 2014 VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

Discussion of the Veteran's March 2013 personal hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a service connection for a bladder disorder, prostate disorder and erectile dysfunction were identified as issues at the hearing.  Information was elicited from the Veteran concerning the onset of his disorders and his post-service treatment for the same.  Sources of evidence relevant in this regard were identified during this process.  

 Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he has a bladder disorder, specifically interstitial cystitis caused by gonorrhea, for which he was treated twice in service.  He also contends that he has a prostate disorder and erectile dysfunction due to the interstitial cystitis and/or the in-service gonorrhea infection.

Service treatment records (STRs) show no report of or finding of erectile dysfunction or a prostate disorder.  STRs include a record of treatment in April 1972 in which the Veteran had a diagnosis of gonorrhea.  On a report of medical history in February 1973 the Veteran responded "yes" to having or having had VD-syphilis, gonorrhea, etc.  The examiner made a notation of "GC - no sequelae."  In May 1973 the Veteran was treated for urethritis, acute, due to gonococcus.  

Post-service records, dated from 1997 through 2013, show that the Veteran was treated for flare ups of interstitial cystitis on several occasions, including undergoing several procedures and operations in conjunction with this disability.  In addition, he has been diagnosed with and treated for erectile dysfunction and benign prostatic hypertrophy (BPH).  

In March 2013, the Veteran testified that in service, in April 1971, he was in Olongapo, Philippines, where the USS De Haven was in dry dock, and that was the time when he contracted gonorrhea.  He testified that his cystitis could be caused by STDs, but he indicated that he did not have any medical opinion that related his contracting gonorrhea in 1971 to the development of bladder problems, prostate problems, or erectile dysfunction.  He further testified that he first developed bladder problems in the 1990s - at least 20 years after service, and that his prostate problems and erectile dysfunction developed a little later.  

In April 2014 the Veteran was afforded a VA urinary tract conditions examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted the Veteran's history of chronic interstitial cystitis.  After a physical examination, the examiner opined that it is less likely than not that the Veteran's bladder disorder is related to or caused by his in-service treatment for gonorrhea.  The examiner noted that gonorrhea is not a known risk factor or cause of the chronic interstitial cystitis which is the diagnosis for his bladder condition.  

The Veteran was also afforded a VA male reproductive system conditions examination.  After reviewing the claims file, the examiner noted that the Veteran had diagnoses of erectile dysfunction and prostate hypertrophy (BPH) as early as 2004.  After a physical examination, the examiner opined that it was less likely than not that the Veteran's erectile dysfunction and BPH are related to or caused by gonorrhea.  The examiner noted that the Veteran's BPH is not related to gonorrhea.  The examiner also noted that the Veteran's erectile dysfunction is related to his interstitial cystitis and BPH, neither of which are related to gonorrhea.   

The only evidence in support of the Veteran's claim is the Veteran's own testimony.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether his bladder disorder, prostate disorder and erectile dysfunction are related to his active duty service, to include treatment for gonorrhea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Bladder and prostate disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of a bladder disorder and prostate disorder, there is no indication that the Veteran is competent to etiologically link these symptoms to his active duty service or treatment for gonorrhea.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating genitourinary disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board acknowledges that the Veteran is competent to report and diagnosis erectile dysfunction.  However, the Veteran does not assert that he has had continuous symptoms of erectile dysfunction since separate from active duty service.  As noted in the April 2014 VA examination, the Veteran was not diagnosed with erectile dysfunction until 2004, approximately 30 years after his discharge from service.  Further, the Veteran has clearly indicated that his theory of entitlement focuses on nexus between his in-service treatment for gonorrhea, or his interstitial cystitis and his current diagnosis of erectile dysfunction.  The Veteran is not competent to etiologically link his erectile dysfunction to his treatment for gonorrhea, or another disability.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.



ORDER

Service connection for a bladder disorder is denied.

Service connection for a prostate disorder is denied.

Service connection for erectile dysfunction is denied.





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


